Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered January 2, 2002, convicting him of unauthorized use of a vehicle in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in its Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]). A defendant is not shielded from cross-examination merely because he or she specializes in one particular form of criminal conduct (see People v Hayes, 97 NY2d 203, 208 [2002]; People v Pavao, 59 NY2d 282, 292 [1983]; People v Carrion, 265 AD2d 564, 565 [1999]). In addition, the age of some of the defendant’s prior convictions did not, by itself, mandate preclusion (see People v Walker, 83 NY2d 455, 459 [1994]; People v Patterson, 88 AD2d 694 [1982], affd 59 NY2d 794 [1983]; People v Simmons, 213 AD2d 433, 434 [1995]; People v Scott, 118 AD2d 881 [1986]).
The defendant’s contention that his sentencing as a persistent felony offender violated his constitutional rights to notice and a jury trial pursuant to Apprendi v New Jersey (530 US 466 [2000] ) is without merit (see People v Rosen, 96 NY2d 329 [2001] , cert denied 534 US 899 [2001]). Santucci, J.P., Krausman, Cozier and Mastro, JJ., concur.